DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 8-9, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10-17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cahill et al. (US 2016/0277863), hereinafter referred to as Cahill.

Regarding claim 1, Cahill teaches an acoustic analysis system (FIG. 1: acoustic monitoring system 100) comprising: 
an acoustic sensor array (¶[0021]: microphone array 106) comprising a plurality of acoustic sensor elements (¶[0021]: the microphone array 106 includes an array of microphones 202), each of the plurality of acoustic sensor elements (¶[0021]: each microphone 202) being configured to receive acoustic signals (¶[0021]-[0025], [0035]: the acoustic signals received by each microphone 202) from an acoustic scene (¶[0021]-[0025], [0035]: each microphone 202 receives acoustic signals from the scene) and output acoustic data (¶[0021]-[0025], [0035]: sound data) based on the received acoustic signals (¶[0021]-[0025], [0035]: each microphone 202 outputs sound data based on the received acoustic signals from the scene); 
an electromagnetic imaging tool (¶[0020]: image sensor 104) configured to receive electromagnetic radiation (¶[0020]: the captured light) from a target scene (¶[0020]: the image sensor 104 captures light) and output electromagnetic image data (¶[0020], [0035]: image data) representative of the received electromagnetic radiation (¶[0020], [0035]: the image sensor 104 outputs image data based on the captured light); 
a display (¶[0056]: a display of the electronic device implementing the acoustic monitoring system 100); 
an audio device (¶[0056]: a speaker of the device implementing the acoustic monitoring system 100) configured to output audio feedback signals (¶[0056]: the speaker may output sound); and 
a processor (¶[0026]-[0028]: the processors of the acoustic image controller 108, the image controller 110, and the CAV controller 112) in communication with the acoustic sensor array (¶[0026]-[0028], [0032]: the processors are in communication with the acoustic image controller 108), the electromagnetic imaging tool (¶[0026]-[0028]: the processors are in communication with the image controller 110), the display (¶[0026]-[0028], [0056]: the processors are in communication with the display), and the audio device (¶[0026]-[0028], [0056]: the processors are in communication with the speaker), the processor (¶[0026]-[0028]: the processors of the acoustic image controller 108, the image controller 110, and the CAV controller 112) being configured to: 
receive electromagnetic image data (¶[0020], [0035]: image data) from the electromagnetic imaging tool (¶[0026]-[0028], [0034]-[0035]: the processor of the image controller 110 receives the image data from the image sensor 104);
receive acoustic data (¶[0021]-[0025], [0035]: sound data) from the acoustic sensor array (¶[0026]-[0028], [0034]-[0035]: the processor of the acoustic image controller 108 receives the sound data from the microphone array 106); 
generate acoustic image data (¶[0031]-[0035], [0043], [0056]: the acoustic image data) of a scene (¶[0031]-[0035], [0043,] [0056]: the observed scene) based on the received acoustic data (¶[0031]-[0035], [0043], [0056]: the acoustic image controller 108 generates the acoustic image data based on the sound data from the microphone array 200), the acoustic image data (¶[0031]-[0035], [0043], [0056]: the acoustic image data) including visual representation of one or more acoustic signals in the target scene (¶[0031]-[0035], [0043], [0056]: the acoustic image data are visual representations intensities of sound emanating from the observed scene); 
generate a display image (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images) comprising combined acoustic image data (¶[0031]-[0035], [0043], [0056]: the acoustic image data) and electromagnetic image data (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images include the captured frames from the image sensor 104 and the sound intensities of sound emanating from the observed scene denoted by, for example, different colors); 
present the display image (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images) on the display (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images are displayed on the display of the electronic device implementing the acoustic monitoring system 100); 
generate an audio output (¶[0056]: the sound accompanying the images announcing a condition of the observed scene) representative of the received acoustic data (¶[0056]: sound may be generated to accompany the images noting the condition of the observed scene); and 
output the audio output (¶[0056]: the sound accompanying the images announcing a condition of the observed scene) to the audio device (¶[0056]: “[S]ound may accompany these images (e.g., by a speaker of a device implementing the acoustic monitoring system 100) such as, for example, an aural presentation of the condition including a pre-recorded expression (e.g., “Abnormal state detected in Solenoid X; maintenance may be required.)”).

Regarding claim 2, Cahill teaches the system of claim 1. 
Cahill further teaches wherein the audio device (¶[0056]: the speaker of the device implementing the acoustic monitoring system 100) comprises a speaker (¶[0056]: the speaker of the device implementing the acoustic monitoring system 100 comprises a speaker).

Regarding claim 3, Cahill teaches the system of claim 2. 
Cahill further teaches a housing (¶[0029]: system 100 may be embodied in a mobile computing device therefore includes a housing) supporting the acoustic sensor array (¶[0021], [0029]: the microphone array 106 is a part of the system 100 therefore the housing of the system 100 supports the microphone array 106), the electromagnetic imaging tool (¶[0020], [0029]: the image sensor 104 is a part of the system 100 therefore the housing of the system 100 supports the image sensor 104), the display (¶[0029], [0034]-[0035], [0056]: the display is a part of the system 100 therefore the housing of the system 100 supports the display), and the audio device (¶[0029], [0034]-[0035], [0056]: the speaker is a part of the system 100 therefore the housing of the system 100 supports the speaker), and wherein the audio device (¶[0056]: the speaker of the device implementing the acoustic monitoring system 100) comprises one or more speakers (¶[0056]: the speaker of the device implementing the acoustic monitoring system 100 includes a speaker) supported by the housing (¶[0029], [0034]-[0035], [0056]: the speaker is a part of the system 100 therefore the housing of the system 100 supports the speaker). 

Regarding claim 7, Cahill teaches the system of claim 1. 
Cahill further teaches wherein the processor (¶[0026]-[0028]: the processors of the acoustic image controller 108, the image controller 110, and the CAV controller 112) is configured to detect a plurality of acoustic signals (¶[0021]-[0025], [0035]: the acoustic signals received by each microphone 202) in the acoustic scene (¶[0021]-[0025], [0035]: the processors detect the acoustic signals from each microphone 202), and wherein the display image (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images) includes an indicator (¶[0042], [0056]: the rectangular mask 413) positioned at locations of each of the detected acoustic signals (¶[0021]-[0025], [0035]: the acoustic signals received by each microphone 202) to identify a location of each acoustic signal (¶[0021]-[0025], [0035]: the acoustic signals received by each microphone 202) in the target scene (¶[0042], [0056]: a rectangular mask 413 may be positioned at locations of the detected noise and colored based on potential faults at those locations).

Regarding claim 10, Cahill teaches the system of claim 7. 
Cahill further teaches wherein the processor (¶[0026]-[0028]: the processors) is configured to generate a plurality of audio outputs (¶[0056]: sounds may be generated to accompany the images noting the condition of the observed scene), each of the plurality of audio outputs (¶[0056]: the sounds accompanying the images announcing conditions of the observed scene) corresponding to one of the plurality of detected acoustic signals (¶[0021]-[0025], [0034]-[0035], [0056]: sounds may be generated to notify users of the conditions of different components in the observed scene which correspond to the acoustic signals received by each microphone 202).

Regarding claim 11, Cahill teaches the system of claim 10. 
Cahill further teaches wherein the processor (¶[0026]-[0028]: the processors) is configured to output each of the plurality of audio outputs (¶[0056]: the sounds accompanying the images announcing conditions of the observed scene) to the audio device (¶[0056]: the speaker of the device implementing the acoustic monitoring system 100) simultaneously as a combined audio output (¶[0021]-[0025], [0034]-[0035], [0056]: the processor provides the speaker with sounds that notify users of the conditions of different components in the observed scene) such that the audio device (¶[0056]: the speaker of the device implementing the acoustic monitoring system 100) outputs an audio feedback signal (¶[0056]: the sounds accompanying the images announcing conditions of the observed scene) representing a combination of the plurality of detected acoustic signals (¶[0021]-[0025], [0034]-[0035], [0056]: the speaker outputs sounds that notify users of the conditions of different components in the observed scene).

Regarding claim 12, Cahill teaches the system of claim 10. 
Cahill further teaches wherein the processor (¶[0026]-[0028]: the processors) is configured to output each of the plurality of audio outputs (¶[0056]: the sounds accompanying the images announcing conditions of the observed scene) to the audio device in sequence (¶[0021]-[0025], [0034]-[0035], [0056]: the processor provides the speaker with sounds that notify users of the conditions of different components in the observed scene as the conditions are observed).

Regarding claim 13, Cahill teaches the system of claim 12. 
Cahill further teaches wherein the processor (¶[0026]-[0028]: the processors) is configured to update the display image (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images) to indicate the location of the acoustic signal (¶[0042], [0056]: the location of an acoustic signal received by the microphone array 106) corresponding to the audio output (¶[0056]: the sound accompanying the images announcing a condition of the observed scene) being output to the audio device (¶[0031]-[0035], [0042]-[0043], [0056]: the displayed acoustic images will include the location of components of the observed scene that are generating noise while the speakers generate sounds noting the condition of the components).

Regarding claim 14, Cahill teaches the system of claim 10. 
Cahill further teaches wherein the processor (¶[0026]-[0028]: the processors) is configured to output audio outputs (¶[0056]: the sounds accompanying the images announcing conditions of the observed scene) for only those acoustic signals (¶[0021]-[0025], [0035]: the acoustic signals received by each microphone 202) satisfying a predetermined condition (¶[0034]-[0035], [0039]-[0042], [0056]: sounds noting the condition of a component observed in the scene may only accompany the acoustic images (i.e., the data associated with the acoustic signals received by the microphone array 106) if the calculated squared distance between the successive acoustic images exceed a threshold).

Regarding claim 15, Cahill teaches the system of claim 1. 
Cahill further teaches wherein the processor (¶[0026]-[0028]: the processors) is configured to detect an acoustic signal (¶[0021]-[0025], [0035]: an acoustic signal received by each microphone 202) within the acoustic scene (¶[0021]-[0025], [0035]: the processors detect the acoustic signals from each microphone 202) and determine one or more acoustic parameters (¶[0034]-[0056] the condition of the components in the observed scene based on the acoustic signals received by the microphone array 106) associated with the detected acoustic signal (¶[0034]-[0056]: the processors determine the condition of the components in the observed scene based on the acoustic signals received by the microphone array 106), and wherein the audio output (¶[0056]: the sound accompanying the images announcing a condition of the observed scene) comprises one or more acoustic parameters (¶[0034]-[0056] the condition of the components in the observed scene based on the acoustic signals received by the microphone array 106) in common with the detected acoustic signal (¶[0034]-[0056]: the sound accompanying the images announces a condition of the observed scene).

Regarding claim 16, Cahill teaches the system of claim 1.
Cahill further teaches wherein the audio output (¶[0056]: the sound accompanying the images announcing a condition of the observed scene) is representative of acoustic data located in a center portion of the display image (¶[0031]-[0035], [0042]-[0043], [0056]: the sound accompanying images noting the condition of a component in the observed scene may be representative of noise generated from the component that is located in the center of the displayed acoustic images).

Regarding claim 17, Cahill teaches an acoustic analysis system (FIG. 1: acoustic monitoring system 100) comprising: 
an acoustic sensor array (¶[0021]: microphone array 106) comprising a plurality of acoustic sensor elements (¶[0021]: the microphone array 106 includes an array of microphones 202), each of the plurality of acoustic sensor elements (¶[0021]: each microphone 202) being configured to receive acoustic signals (¶[0021]-[0025], [0035]: the acoustic signals received by each microphone 202) from an acoustic scene (¶[0021]-[0025], [0035]: each microphone 202 receives acoustic signals from the scene) and output acoustic data (¶[0021]-[0025], [0035]: sound data) based on the received acoustic signals (¶[0021]-[0025], [0035]: each microphone 202 outputs sound data based on the received acoustic signals from the scene); 
an electromagnetic imaging tool (¶[0020]: image sensor 104) configured to receive electromagnetic radiation (¶[0020]: the captured light) from a target scene (¶[0020]: the image sensor 104 captures light) and output electromagnetic image data (¶[0020], [0035]: image data) representative of the received electromagnetic radiation (¶[0020], [0035]: the image sensor 104 outputs image data based on the captured light), the electromagnetic imaging tool (¶[0020]: image sensor 104) being configured to detect electromagnetic radiation (¶[0020], [0035]: the image sensor 104 captures light); 
a display (¶[0056]: a display of the electronic device implementing the acoustic monitoring system 100); 
an audio device (¶[0056]: a speaker of the device implementing the acoustic monitoring system 100) configured to output audio feedback signals (¶[0056]: the speaker may output sound); and  
a processor (¶[0026]-[0028]: the processors of the acoustic image controller 108, the image controller 110, and the CAV controller 112) in communication with the acoustic sensor array (¶[0026]-[0028], [0032]: the processors are in communication with the acoustic image controller 108), the electromagnetic imaging tool (¶[0026]-[0028]: the processors are in communication with the image controller 110), the display (¶[0026]-[0028], [0056]: the processors are in communication with the display), and the audio device (¶[0026]-[0028], [0056]: the processors are in communication with the speaker), the processor (¶[0026]-[0028]: the processors of the acoustic image controller 108, the image controller 110, and the CAV controller 112) being configured to: 
receive electromagnetic image data (¶[0020], [0035]: image data) from the electromagnetic imaging tool (¶[0026]-[0028], [0034]-[0035]: the processor of the image controller 110 receives the image data from the image sensor 104);
receive acoustic data (¶[0021]-[0025], [0035]: sound data) from the acoustic sensor array (¶[0026]-[0028], [0034]-[0035]: the processor of the acoustic image controller 108 receives the sound data from the microphone array 106);
generate acoustic image data (¶[0031]-[0035], [0043], [0056]: the acoustic image data) of a scene (¶[0031]-[0035], [0043,] [0056]: the observed scene) based on the received acoustic data (¶[0031]-[0035], [0043], [0056]: the acoustic image controller 108 generates the acoustic image data based on the sound data from the microphone array 200), the acoustic image data (¶[0031]-[0035], [0043], [0056]: the acoustic image data) including visual representation of one or more acoustic signals in the target scene (¶[0031]-[0035], [0043], [0056]: the acoustic image data are visual representations intensities of sound emanating from the observed scene); 
generate a display image (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images) comprising combined acoustic image data (¶[0031]-[0035], [0043], [0056]: the acoustic image data) and electromagnetic image data (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images include the captured frames from the image sensor 104 and the sound intensities of sound emanating from the observed scene denoted by, for example, different colors); and 
provide an output (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images) representative of a first acoustic signal (¶[0031]-[0035], [0043], [0056]: the acoustic image data) within the acoustic scene (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images include the captured frames from the image sensor 104 and the sound intensities of sound emanating from the observed scene denoted by, for example, different colors), 
the output (¶[0031]-[0035], [0043], [0056]: the displayed acoustic images) representing the first acoustic signal (¶[0031]-[0035], [0043], [0056]: the acoustic image data) having a dynamically changing intensity as the pointing of the acoustic sensor array (¶[0021]: microphone array 106) is adjusted relative to a location of the first acoustic signal (¶[0022], [0032]: the acoustic image displays intensities of the sounds wherein sounds that are less intense at different angles of arrival may be highlighted a different color than sounds with higher intensities).

Regarding claim 22, Cahill teaches the system of claim 17. 
Cahill further teaches a housing (¶[0029]: system 100 may be embodied in a mobile computing device therefore includes a housing) supporting the acoustic sensor array (¶[0021], [0029]: the microphone array 106 is a part of the system 100 therefore the housing of the system 100 supports the microphone array 106) and the electromagnetic imaging tool (¶[0020], [0029]: the image sensor 104 is a part of the system 100 therefore the housing of the system 100 supports the image sensor 104) such that the orientation between the acoustic sensor array (¶[0021]: microphone array 106) and the electromagnetic imaging tool (¶[0020]: image sensor 104) is fixed (¶[0020]-[0021], [0029]: orientation between the microphone array 106 and the image sensor 104 are fixed since both the microphone array 106 and the image sensor 104 are housed within the mobile computing device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill in view of official notice.

Regarding claim 4, Cahill teaches the system of claim 2; however, Cahill only teaches a single audio device therefore is silent to wherein the audio device comprises a first audio device and a second audio device, and wherein the audio output comprises a stereo audio output having a first audio output to the first audio device and a second audio output to the second audio device such that the first audio device outputs a first audio feedback signal and the second audio device outputs a second audio feedback signal.
The examiner takes official notice that it is well-known and conventional in the art to provide stereo audio output via a first audio device and a second audio device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cahill to include wherein the audio device comprises a first audio device and a second audio device, and wherein the audio output comprises a stereo audio output having a first audio output to the first audio device and a second audio output to the second audio device such that the first audio device outputs a first audio feedback signal and the second audio device outputs a second audio feedback signal, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to provide higher quality sound. 

Regarding claim 5, Cahill in view of official notice teaches the system of claim 4. 
Cahill further teaches wherein the processor (¶[0026]-[0028]: the processors of the acoustic image controller 108, the image controller 110, and the CAV controller 112) is configured to: 
detect an acoustic signal  (¶[0021]-[0025], [0035]: the acoustic signals received by each microphone 202) in the acoustic scene (¶[0021]-[0025], [0035]: each microphone 202 receives acoustic signals from the scene) from the received acoustic data (¶[0026]-[0028], [0034]-[0035]: the processor of the acoustic image controller 108 detects the acoustic signals based on the received sound data); and 
determine a location of the acoustic signal (¶[0021]-[0025], [0035]: the acoustic signals received by each microphone 202) in the acoustic scene (¶[0041], [0056]: the processor determines the location of sound emanating in the scene); and 
wherein the generated audio output (¶[0056]: the sound accompanying the images announcing a condition of the observed scene) includes a representation of the detected acoustic signal (¶[0056]: sound may be generated to accompany the images noting the condition of the observed scene which are representative of the acoustic signals received by the microphone array 106); and 
wherein the audio output (¶[0056]: the sound accompanying the images announcing a condition of the observed scene) representative of the received acoustic data (¶[0056]: sound may be generated to accompany the images noting the condition of the observed scene which are representative of the sound data) is generated based on the determined location of the acoustical signal in the acoustic scene (¶[0041], [0056]: the sound accompanying the images announcing a condition of the observed scene is generated based on the location of the sound emanating in the scene).
In addition, as maintained in the rejection of claim 4, it is well-known and conventional in the art to generate the audio output via a first audio output and a second audio output (e.g., stereophonic sound).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reiger et al. (US 11,494,158) teaches a computing device comprising a camera to capture an image on an environment with a microphone, display the image, and enable the user to adjust the pick-up pattern of the microphone. 
Saksela et al. (US 2019/0261108) teaches an acoustic camera comprising a microphone array configured to collect acoustic sound information, a processor configured to divide the sound signals into descriptive components and convert the sound signals to a color map with different colors visualizing different sound levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653